Citation Nr: 0713694	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDING OF FACT

The veteran has a current diagnosis of PTSD attributed to an 
in-service stressor for which there is credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is inapplicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.25 
(2006) (i.e. in accordance with the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (4th ed.) (1994) 
(DSM IV)); a link, established by medical evidence, between 
current symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in- service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006). 

The veteran contends that he has PTSD as a result of 
stressors he experienced during active service, primarily in 
the Persian Gulf War.  He states that he was stationed in 
Kuwait, and that some of his duties required him to travel 
the "highway of death" in February 1991, where hundreds of 
enemy soldiers had been killed and their corpses and other 
debris remained exposed.  

The veteran underwent a VA PTSD evaluation over the course of 
three clinical visits in May and June 2004.  Psychological 
testing was interpreted as consistent with a diagnosis of 
PTSD.  The veteran reported that his trauma originated from 
witnessing "the highway of death."  The mental health 
professional conducting the evaluation provided a detailed 
account of the veteran's symptoms in correlation with 
criteria contained in DSM IV.  The diagnoses included PTSD, 
which the metal health professional found to be the result of 
multiple traumas while the veteran was serving in the Army.

This evaluation satisfies the requirements for a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125; and that there be 
medical evidence linking the diagnosis to an in-service 
stressor.

The veteran's personnel records show that he served in 
Southwest Asia during the Persian Gulf War.  The service 
department has confirmed that the veteran's unit served in 
the defense of Saudi Arabia, and the liberation and defense 
of Kuwait.  www.army.mil/cmh-
pg/lineage/branches/civaf/0096cabn.htm.

He has submitted a "buddy" statement from another veteran 
who recalled that he and the veteran traveled together along 
the "highway of death," which was approximately one mile 
from where the veteran was stationed.  This statement 
provides credible supporting evidence of the claimed 
stressor.

As the three requirements for the grant of service connection 
for PTSD have been satisfied, the appeal is allowed.


ORDER

Service connection for PTSD is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


